DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Fig.7), Species A (Fig.8) in the reply filed on 05/31/2022 is acknowledged. Applicant further disclosed claims 1-12 and 14-20 reads on the elected invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/23/2020 and 09/09/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12,14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12, claim 1 in line 17 and claim 12 in line 13 recite the term “machine learning”. It is not clear what exactly is being claimed by using this term. It is not clear how the use of the term machine learning differentiates the controller in this application which calculates displacement based on different input signals (in this case input values from encoder, tension detector, ...) is different from other controllers that can perform calculations based on input signals by executing calculation function/steps/ programs. 
Regarding claim 2-4,14-16, given in claim 1 claims the limitations “tension detector”, “encoder”, and “edge position detector” in the alternatives, that is any one or two of the limitations are optional. If one chooses to include in the claimed apparatus for instance the limitations encoder and/or edge position detector, renders claim 2 indefinite. If one chooses to include in the claimed apparatus for instance the limitations tension detector and/or edge position detector, renders claim 3 indefinite. Also if one chooses to include in the claimed apparatus for instance the limitations tension detector and/or encoder, renders claim 4 indefinite.
Similarly, given in claim 12 claims the limitations “detecting tension” i.e. tension detector, “detecting amount of rotational drive” i.e. encoder, and “detecting a position of edge” i.e. edge position detector in the alternatives, that is any one or two of the limitations are optional. Electing to include only one or two of the limitations in claim 12, similarly renders claims 14,15, and 16 indefinite.  
Regarding claims 2-11,14-20, claim 2-11,14-20, are similarly rejected at least for inheriting the above discussed issues of claims due to their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Fukui et al. (US 2017/0187918) or, in the alternative, under 35 U.S.C. 103 as obvious over Usumoto et al. (US 2018/0272768) and/or Shiya et al.(US 2018/0272759) and/or Hayashi (US 2020/0298596).
Regarding claim 1, as best understood, Fukui et al teaches a base material processing apparatus (figs.1) comprising: 
a transport mechanism (web paper WP transport mechanism in fig.1) that transports a long band-like base material (WP) in a longitudinal direction of the base material along a transport path formed by a plurality of rollers (7,9,11); 
a transport displacement calculation part (27 fig.1) that calculates a transport displacement in a transport direction of the base material (WP) that is being transported (paragraphs 0126,0128); and at least one of: a) a tension detector connected directly or indirectly to at least one of the plurality of rollers and that detects tension on the base material that is being transported by the plurality of rollers; b) an encoder connected directly or indirectly to at least one of the plurality of rollers and that detects an amount of rotational drive of the at least one roller; and c) an edge position detector that continuously or intermittently detects a position of an edge of the base material in a width direction at each of a first detection position and a second detection position that are spaced from each other in the transport direction in the transport path (apparatus 3 in fig.1 includes encoder 12, and media edge sensors 23,25. paragraphs 0125), 
wherein the transport displacement calculation part includes an operation unit (operation of controller 27) that has completed learning through machine learning and outputs a transport displacement of the base material in the transport direction on the basis of input of at least one of either a result of the tension detector detecting the tension on the base material or a result of calculating an amount of change in the tension, either a result of the encoder detecting the amount of rotational drive of the at least one roller or a result of calculating an amount of change in the amount of rotational drive, and a result of the edge position detector detecting the position of the edge of the base material in the width direction (figs.1,20; paragraphs 0008,0055, 0056,0124-0129).
Fukui et al teaches option b, encoder 12 in fig.1, paragraph 0125, and teaches option c, media edge sensors 23 and 25. Even though optionally claimed Fukui et al does not explicitly teaches a tension detector connected directly or indirectly to at least one of the plurality of rollers and that detects tension on the base material that is being transported by the plurality of rollers. 
However, in the alternatives, Usumoto et al teaches similar base material processing apparatus (figs.1,4,6) including a tension detector (tension detection means of 44B fig.6) connected directly or indirectly to at least one of the plurality of rollers (12 figs.1,4,6). Usumoto et al further teaches a transport mechanism (10 fig.1), a transport displacement calculation part (41 fig.4; 41B fig.6); edge position detector (30 including 31,32 figs.1,4; 30B including 31B,32B fig.6) that detects a position of an edge of the base material at a first detection position (31/31B) and a second detection position (32;32B); also teaches the use of encoder in connection the rollers (paragraph 0065). 
Similarly, Shiya et al teaches similar base material processing apparatus (fig.1) including a transport mechanism (media S transporting mechanism in fig.1 including rollers 21,31-34,41); a transport displacement calculation part (200 fig.2; paragraphs 0042,0072,0073,0084,0090,0095); a tension detector (S21,S34,S41 fig.2); encoder (E30,E20 figs.1,2; paragraphs 0042-0044); edge position detector (70 figs.1,2).
Hayashi also teaches similar base material processing apparatus (fig.2) including a transport mechanism (112,113); a transport displacement calculation part (120 figs.2,3); a tension detector (122 figs.2,3); encoder (paragraph 0028); edge position detector (121 figs.2,3).

Therefore, in the alternatives it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to modify Fukui et al as such to include the optional elements based on the teachings of Usumoto et al and/or Shiya et al and/or Hayashi to improve accuracy of ejection position and timing thereby improve print quality. 
Regarding claim 2, as best understood, Fukui et al as alternatively modified by Usumoto et al, Shiya et al, and/or Hayashi further teaches the tension detector (44B fig.6 of Usumoto et al; S21,S34,S41 fig.2 of Shiya et al; 122 figs.2,3 of Hayashi), wherein the operation unit (27 fig.1 of Fukui et al; 41,41B figs.4,6 of Usumoto et al; 200 fig.2 of Shiya et al; 120 figs.2,3 of Hayashi) outputs the transport displacement of the base material in the transport direction on the basis of input of either the result of the tension detector detecting the tension on the base material or the result of calculating the amount of change in the tension (44B fig.6 of Usumoto et al; S21,S34,S41 fig.2 of Shiya et al; 122 figs.2,3 of Hayashi).
Regarding claim 3, as best understood, Fukui et al as alternatively modified by Usumoto et al, Shiya et al, and/or Hayashi further teaches the encoder (12 fig.1 of Fukui et al; paragraph 0065 of Usumoto et al; E30,E20 figs.1,2 of Shiya et al; paragraph 0028 of Hayashi), wherein the operation unit (27 fig.1 of Fukui et al; 41,41B figs.4,6 of Usumoto et al; 200 fig.2 of Shiya et al; 120 figs.2,3 of Hayashi) outputs the transport displacement of the base material in the transport direction on the basis of input of either the result of the encoder detecting the amount of rotational drive of the at least one roller or the result of calculating the amount of change in the amount of rotational drive (12 fig.1 of Fukui et al; paragraph 0065 of Usumoto et al; E30,E20 figs.1,2 of Shiya et al; paragraph 0028 of Hayashi).
Regarding claim 4, as best understood, Fukui et al as alternatively modified by Usumoto et al, Shiya et al, and/or Hayashi further teaches the edge position detector (23,25 fig.1 of Fukui et al; 30 including 31,32 figs.1,4; 30B including 31B,32B fig.6 of Usumoto et al; 70 figs.1,2 of Shiya et al; 121 figs.2,3 of Hayashi), wherein the operation unit (27 fig.1 of Fukui et al; 41,41B figs.4,6 of Usumoto et al; 200 fig.2 of Shiya et al; 120 figs.2,3 of Hayashi) outputs the transport displacement of the base material in the transport direction on the basis of input of the result of the edge position detector detecting the position of the edge of the base material in the width direction (23,25 fig.1 of Fukui et al; 30 including 31,32 figs.1,4; 30B including 31B,32B fig.6 of Usumoto et al; 70 figs.1,2 of Shiya et al; 121 figs.2,3 of Hayashi).
Regarding claim 5, as best understood, Fukui et al as alternatively modified by Usumoto et al, Shiya et al, and/or Hayashi further teaches further comprising:
an information acquisition part that acquires information relating to at least one of a type of the base material, a thickness of the base material, and an environmental condition including temperature or humidity around the base material (130,140 fig.2, paragraphs 0034, 0055, 0087 ,0088 of Shiya et al; 150 figs.2,3, paragraphs 0015,0020,0041,0065 of Hayashi; paragraph 0002,0068 of Usumoto et al),wherein the operation unit (27 fig.1 of Fukui et al; 41,41B figs.4,6 of Usumoto et al; 200 fig.2 of Shiya et al; 120 figs.2,3 of Hayashi) outputs the transport displacement of the base material in the transport direction on the basis of input of the information acquired by the information acquisition part and at least one of either the result of the tension detector detecting the tension on the base material or the result of calculating the amount of change in the tension, either the result of the encoder detecting the amount of rotational drive of the roller or the result of calculating the amount of change in the amount of rotational drive, and the result of the edge position detector detecting the position of the edge of the base material in the width direction (27 figs.1,20; paragraphs 0008,0055, 0056,0124-0129 of Fukui et al; 41,41B figs.4,6 of Usumoto et al; 200 fig.2; paragraphs 0042,0072,0073,0084,0090,0095 of Shiya et al; 120 figs.2,3, paragraphs 0031,0046, of Hayashi).
Regarding claim 6, as best understood, Fukui et al as alternatively modified by Usumoto et al, Shiya et al, and/or Hayashi further teaches further comprising:
an image recording part that ejects ink to a surface of the base material at a processing position in the transport path to record an image (19 fig.1 of Fukui et al; 21-24 fig.1 of Usumoto et al; 51 figs.1,2 of Shiya et al; 111 figs.2,3 of Hayashi); and an information acquisition part that acquires information relating to a type or amount of the ink ejected from the image recording part (130,140 fig.2, paragraphs 0034, 0055, 0087 ,0088 of Shiya et al; 150 figs.2,3, paragraphs 0015,0020,0041,0065 of Hayashi; paragraph 0002,0068 of Usumoto et al), wherein the operation unit outputs the transport displacement of the base material in the transport direction on the basis of input of the information acquired by the information acquisition part and at least one of either the result of the tension detector detecting the tension on the base material or the result of calculating the amount of change in the tension, either the result of the encoder detecting the amount of rotational drive of the roller or the result of calculating the amount of change in the amount of rotational drive, and the result of the edge position detector detecting the position of the edge of the base material in the width direction (27 figs.1,20; paragraphs 0008,0055, 0056,0124-0129 of Fukui et al; 41,41B figs.4,6 of Usumoto et al; 200 fig.2; paragraphs 0042,0072,0073, 0084,0090,0095 of Shiya et al; 120 figs.2,3, paragraphs 0031,0046, of Hayashi).
Regarding claim 7, as best understood, Fukui et al as alternatively modified by Usumoto et al, Shiya et al, and/or Hayashi further teaches further comprising: an ejection correction part that calculates a correction value for correcting an ejection timing or position of the ink from the image recording part on the basis of the transport displacement of the base material in the transport direction calculated by the transport displacement calculation part  (27 fig.1, paragraph 0125,0126,0128 of Fukui et al; 42 figs.4,6; paragraphs 0033,0044,0045,0055 of Usumoto et al; 200 fig. 2, paragraphs 0051,0058,0059 of Shiya et al; 120 figs.2,3, paragraphs 0025,0028,0030,0031,0034, 0046 of Hayashi).
Regarding claim 8, as best understood, Fukui et al as alternatively modified by Usumoto et al, Shiya et al, and/or Hayashi further teaches wherein the image recording part includes a plurality of recording heads aligned in the transport direction, and the plurality of recording heads eject ink of different colors (19 fig.1 of Fukui et al; 21-24 fig.1 of Usumoto et al; 51 figs.1,2 of Shiya et al; 111 figs.2,3 of Hayashi).
Regarding claim 9, as best understood, Fukui et al as alternatively modified by Usumoto et al, Shiya et al, and/or Hayashi further teaches wherein the operation unit includes a decision tree including parameters that have been adjusted through the machine learning (27 fig.1,20, flow chart fig.19 of Fukui et al; 40,40B figs.4,6 of Usumoto et al; 200 fig.2, flowchart fig.3 of Shiya et al; 120 figs.2,3, flowchart fig.4 of Hayashi).
Regarding claims 12-20, as best understood, the base material processing method steps claimed in claims 12-20 are obvious over the according to claim 12, Fukui et al as alternatively modified by Usumoto et al, Shiya et al, and/or Hayashi further teaches

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and provided that the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above is fully addressed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/           Primary Examiner, Art Unit 2853